           Case 2:18-cv-00133-cr Document 34 Filed 01/27/21 Page 1 of 1

                                                                                                           . .       ~ - l -, ~




                           THE UNITED STATES DISTRICT COURT                  2021 JAN 27 AM If: f 6
                                       FOR THE
                                 DISTRICT OF VERMONT

BRENT DESRANLEAU.                             )                              BY
                                                                                  -=r~Fc--
                                                                                    --
                                                                                               ~~
                                                                                       ..,-:------
                                                                                                . -/-,,-,' - -r~--\~
                                                                                                              - - '
    Plaintiff,                                )                                       -~   -       ;   ;   .     .


                                              )
         V.                                   )                Docket No.: 2:18-cv-00133cr
                                              )
PROGRESSIVE INSURANCE                         )
COMPANY                                       )
    Defendant.                                )

                  STIPULATION OF DISMISSAL WITH PREJUDICE AND ORDER

         NOW COME the parties hereto, by and through their respective attorneys, and stipulate

and agree that an entry of Dismissed with Prejudice may be made in the above-captioned matter

and each party is to respectively bear their own fees and costs.


                                              BRENT DESRANLEAU
                                              Plaintiff

Dated: [   -1,1,. J))
                                          ~t/d
                                           =y S       oran, Esq.
                                                       for Plaintiff



                                              PROGRESSNE INSURANCE COMPANY
                                              Defendant

Dated:        J - 2. 7   _,, l, U
                                            ~Susan J. Fir',....,...~,,_-
                                             Attorney for D
                                                               '

                                             Honorable Christina C. Reiss



                                                  1
 Affolter Gannon J 15 Brickyard Road, Essex Junction, VT 05452 I 802 878-2797 I (fax) 802 878-6269
